The Attorney          General of Texas
                                                             September 19, 1983
 JIM MATTOX
 Attorney        General




 Supreme      Court euildina             Mr. Curtis Tunnel1                       opinion No. JM-71
 P.O.Eox       12546                     Executive Director
 Austin.    TX. 76711. 2546              Texas Historical Cormnission             Re: Handling of funds acquired
 51214752501                             P. 0. Box 12276                          by county historical commission
 Telex    910/674-1367
                                         Austin, Texas   78711                    through   donations   or   fund
 Telecqpier      5121475-0266
                                                                                  raising activities

 714 Jackson,  Suite 700                 Dear Mr. Tunnell:
 Dallas. TX. 75202-4506
 2141742-6944
                                              You have requested our opinion concerning the disposition of
                                         funds and property which have been raised by or donated to a county
 4624 Alberta        Ave..Suite    160   historical commission. You have asked the following questions:
 El Paso, TX.        79905.2793
 9151533.3464                                         1. Must donated funds be deposited with the
                                                   county treasurer?
   1001 Texas.    Suite 700
-~uston,       TX. 77002.3111                        2. Must the county commissioners court approve
    J/223-5666                                    both the acceptance and subsequent disposition of
                                                  donated real estate?
  606 Broadway.        Suite 312
  Lubbock,     TX.    79401.3479
                                                     3. Whether the county historical commission
  6061747-5236                                    may maintain a separate bank account for money
                                                  collected from fund raising events and whether the
                                                  commission is required to report to the county
  4309 N. Tenth.     Suite S
                                                  treasurer of the use of such funds.
  McAllen.     TX. 76501-1665
  5121662-4547
                                                     4. Whether any interest earned on county
                                                  historical commission funds, whether donated or
  200 Main Plaza. Suite 400                       earned, must be deposited with the county
  San Antonio.  TX. 76205-2797
                                                  treasurer.
  5121225-4191

                                              It is our opinion that a county historical commission acts as an
  An Equal       OpportunityI            agent of the county and all of its property and funds are county
  Affirmative      Action     Employer   funds, including interest, which must be deposited with the county
                                         treasurer. Furthermore, the county commissioners court has exclusive
                                         authority to approve the acceptance of real property donated to the
                                         county historical commission and of its subsequent disposition.

                                              A county commissioners court may, if it so desires, create and
                                         appoint the members of a county historical commission for the purpose
                                         of implementing such programs of a local historical nature as may be


                                                                  p. 302
Mr. Curtis Tunnel1 - Page 2   (JM-71)




"suggested" by the cormnissioners court and the Texas Historical
Commission.   V.T.C.S. art. 6145.1(a).       The   county historical
commission is required to meet at least annually and must prepare an
annual report reflecting its activities and recommendations to the
commissioners court. Id. at (b). The commission is required to
"determine the existence of historical buildings and other historical
sites, private collections of historical memorabilia, or other
historical features within the county, and shall report the data
collected to the Commissioners Court." Id. at (c).

     Article 6081e, section 1. V.T.C.S., provides that

          [alny county . . . may acquire by gift, devise, or
          purchase or by condemnation proceedings, lands and
          buildings, to be used for . . . historical
          m"Se"mS) or lands upon which are located historic
          buildings, sites, or landmarks of state-wide
          historical   significance . . .   or   =w    other
          archaeological, paleontological, or historical
          buildings, markers, monuments, or other historical
          features . . . .

A   county historical commission is authorized only          to make
recommendations to the commissioners court concerning the acquisition
of real and personal property of historical significance. V.T.C.S.
art. 6145.1(e). Since article 6081e. quoted above, permits a county
to acquire donated historical properties and since a county acts only
through its commissioners court, it is our opinion that real property
donated to a county historical commission must be accepted by the
commissioners court before such donation takes effect. It follows
that the commissioners court must approve the sale or other
disposition of such real property. -See V.T.C.S. art. 1577 (sale or
lease of county real estate).

     Any funds, earned or donated, including interest, which come into
the possession of employees or agents of a county historical
commissioner must be deposited with the county treasurer.

     Article 1709, V.T.C.S., provides that

          [t]he County Treasurer, as chief custodian of
          county finance, shall receive all moneys belonging
          to the county from whatever source they may be
          derived; keep and account for the same in a
          designated depository or depositories.

See also V.T.C.S. art. 1709a (manner of making deposits with county
treasurer). Therefore, the county historical commission is not
authorized to maintain its own bank account for money received from




                              p. 303
Mr. Curtis Tunnel1 - Page 3   (JM-71)




fund raising events but must deposit the same with the county
treasurer. Any interest earned on such funds follows the principal
and must be used and managed in the same manner required for the
principal. -See Sellers v. Harris County, 483 S.W.Zd 242 (Tex. 1972).

                              SUMMARY

             The acquisition and control of the property and
          finances of a county historical commission is an
          authority to    be    exercised by    the   county
          commissioners court. Donated property must be
          approved by the commissioners court and any funds
          realized by the commission must be deposited with
          the county treasurer.

                                        Very truly yours
                                               .

                                    L-L-h
                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by David Brooks
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Jon Bible
David Brooks
Colin Carl
Jim Moellinger
Nancy Sutton
Bruce Youngblood




                               p. 304